
	
		I
		111th CONGRESS
		2d Session
		H. R. 5260
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Ms. Schwartz (for
			 herself and Mr. McMahon) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  phasedown of the credit percentage for the dependent care tax
		  credit.
	
	
		1.Short titleThis Act may be cited as the
			 Support Working Parents Act of
			 2010.
		2.Repeal of
			 phasedown of credit percentage for dependent care credit
			(a)In
			 generalSubsection (a) of section 21 of the Internal Revenue Code
			 of 1986 (relating to expenses for household and dependent care services
			 necessary for gainful employment) is amended to read as follows:
				
					(a)Allowance of
				CreditIn the case of an individual for which there are 1 or more
				qualifying individuals with respect to such individual, there shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to 35 percent of the employment-related expenses paid by such
				individual during the taxable
				year.
					.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
